Citation Nr: 0028685	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to January 12, 
1993, for an award of service connection for disabilities of 
the lumbar spine and the cervical spine.

2.  Entitlement to special monthly compensation, based on 
loss of use of the lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1998 and September 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the 
benefits sought on appeal.  

The issue of entitlement to special monthly compensation, 
based on loss of use of the lower extremities, is addressed 
in the REMAND, following the ORDER in this decision.


FINDINGS OF FACT

1.  In a November 1992 BVA decision, the Board determined 
that new and material evidence had not been obtained to 
reopen a claim for service connection for chronic neck and 
back disabilities.

2.  On January 12, 1993, the RO received the veteran's claim 
to reopen a claim for service connection for a back and neck 
disability.  

3.  By rating decision dated in May 1998, the RO awarded 
service connection for a low back disability and a cervical 
spine disability; both awards were made effective from 
January 12, 1993, the date of the veteran's claim to reopen.



CONCLUSION OF LAW

The requirements for an effective date prior to January 12, 
1993, for an award of service connection for disabilities of 
the lumbar spine and the cervical spine, have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be awarded an earlier effective date for his award of service 
connection for a low back disability and for a cervical spine 
disability.  Essentially, the veteran maintains that the 
effective date for service connection should be in 1984, 
because he contends that the evidence which eventually led to 
his award of service connection was associated with his 
claims file in 1984.  In short, the veteran seeks an 
effective date back to 1984.  The Board notes that in July 
2000, the veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge, and he indicated that he was 
not claiming clear and unmistakable error in a prior VA 
decision.

A quick review of the procedural history of this appeal is as 
follows.  In a September 1966 rating decision, the veteran's 
claim for service connection for a back disorder and a neck 
disorder was denied.  The veteran did not initiate an appeal 
as to that decision, and it became final.  See 38 U.S.C.A. 
§ 7105(c).  The veteran subsequently reopened his claim, but 
in a September 1984 BVA decision, the Board denied service 
connection for a back and neck disorder.  That decision, like 
all BVA decisions, was a final decision.  See 38 U.S.C.A. 
§ 7104(b).  The Board again denied the claim in an October 
1987 decision.  The veteran attempted to reopen his claim, 
but in a September 1991 BVA decision, and most recently a 
November 1992 BVA decision, the Board determined that new and 
material evidence had not been presented to reopen a claim 
for entitlement to service connection for chronic neck and 
back disabilities.  Those BVA decisions were also final 
decisions.  38 U.S.C.A. § 7104(b).

According to the law, except as otherwise provided, the 
effective date of an award of compensation based on an 
original claim or a claim reopened after a final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Additionally, if new and 
material evidence is received within the appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  Otherwise, if new and material evidence 
was received after a final disallowance, the effective date 
will be  the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  A claim or application is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p). 
 
The finality of the November 1992 BVA decision precludes 
consideration of an effective date of the award of service 
connection prior to the date of that decision.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  In the 
present case, the veteran eventually prevailed with his back 
and cervical spine disability claims based on a reopening of 
the prior final decision.  According to VA laws and 
regulations, the effective date of a grant of service 
connection based on a reopened claim shall be the later of 
the date entitlement arose, or the date of receipt a claim to 
reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400; 3.400(q).  
After reviewing the evidence of record regarding entitlement, 
the Board believes that the only determinative question is 
when the request to reopen (which eventually led to the grant 
of service connection) was received.

Following the November 1992 BVA denial, on January 12, 1993, 
the Board received some communications from the veteran, 
including attached medical evidence, which evidenced his 
intent to reopen his claim for service connection for a back 
and neck disorder.  See 38 C.F.R. § 3.1(p).  The Board has 
thoroughly reviewed the record, but the information received 
from the veteran in January 1993, is the essentially the 
first information associated with the claims file following 
the November 1992 BVA denial.  There is simply no other 
statement or evidence of record that could constitute a claim 
to reopen prior to January 12, 1993.

In short, for the reasons set forth above, the Board finds 
that the January 12, 1993 claim is the appropriate claim to 
reference for assigning an effective date for the awards of 
service connection.  The Board fully acknowledges the 
veteran's contentions that the evidence of record that 
eventually contributed to an award of service connection had 
been associated with the veteran's claims file back in 1984.  
However, as explained above, due to the fact that there was a 
final BVA decision that declined to reopen the veteran's 
claims for service connection in November 1992, there is no 
basis for an effective date prior to that time.  The law is 
clear that the effective date for a claim reopened after a 
final disallowance is the later of the date entitlement 
arose, or the date of receipt of the claim.  Hence, in the 
present case, the effective date for service connection for a 
low back disability and a cervical spine disability is 
properly January 12, 1993, which is the date of receipt of 
the request to reopen.  

The Board has carefully reviewed the entire record in this 
case; however, for the reasons set forth above, and in the 
absence of clear and unmistakable error in the November 1992 
BVA decision, which the veteran has clearly indicated in the 
July 2000 hearing that he was not raising at this time, there 
is simply no legal basis to assign an effective date for a 
low back disability and a cervical spine disability prior to 
January 12, 1993.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994)(where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).


ORDER

The claim for entitlement to an effective date prior to 
January 12, 1993, for an award of service connection for 
disabilities of the lumbar spine and the cervical spine, is 
denied.  



REMAND

Upon a preliminary review of the veteran's claims file, the 
Board finds that additional development must be completed 
before proceeding with disposition of the issue for 
entitlement to special monthly compensation, based on loss of 
use of the lower extremities.  

In that regard, the Board notes that in a July 2000 hearing 
before the undersigned Veterans Law Judge, the veteran 
indicated that he had been treated for his complaints 
regarding his lower extremities in April and/or May 2000, 
possibly June 2000, and that he was scheduled for other 
appointments in October 2000.  He indicated that for the most 
part, he would see a doctor in the neurology department at 
the VA medical center in Milwaukee.  The Board notes that 
those medical records do not appear to have been associated 
with the veteran's claims folder.  In fact, it appears that 
the most recent VA medical evidence of record is dated in 
October 1999.

The United States Court of Appeals for Veterans Claims has 
held that the VA has constructive knowledge of medical 
records generated by its agency, and the VA is obligated to 
obtain any such pertinent treatment records, as well as other 
records of which the VA was notified.  See Bell v. Derwinski, 
2 Vet. App. 611, 612-613 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363, 369-370 (1992).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the VA medical 
center in Milwaukee, Wisconsin, and 
obtain copies of any VA medical treatment 
records documenting treatment for the 
veteran since October 1999.  A specific 
request should be made for treatment 
records in April, May, June, and October 
2000.  If the search for such records has 
negative results, the claims file should 
be clearly documented to that effect. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran is entitled 
to special monthly compensation, based on 
loss of use of the lower extremities.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The purpose of this remand is to allow for additional 
development and to ensure compliance with due process 
requirements.  The veteran and his representative are free to 
submit additional evidence and argument in connection with 
this appeal.  



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



